IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ANTHONY RAY THOMPSON, KAHMIR             : No. 183 WAL 2016
DELAPARA, RASHAUN GARNER,                :
MICHAEL RICHARDS, AND JOHN               :
THOMAS                                   : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
            v.                           :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
JOHN E. WETZEL, AND MICHAEL              :
OVERMEYER                                :
                                         :
                                         :
PETITION OF: ANTHONY R.                  :
THOMPSON


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2016, the Petition for Allowance of Appeal

and Motion to Disregard Notice of No Response are DENIED.